Citation Nr: 1519054	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  05-19 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from April 1958 to January 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a back disability.  The Veteran timely appealed that decision.  

The Board initially reopened the service connection claim for a thoracolumbar spine disorder in September 2009, and remanded that reopened claim at that time, as well as in August 2010 and December 2010.  The Board finally denied service connection for a thoracolumbar spine disorder in a July 2011 Board decision.  The Veteran timely appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  After briefing by the parties, the Court issued a January 2013 memorandum decision which vacated the July 2011 Board decision and remanded the case back to the Board for further clarification.  The case has been returned to the Board at this time in compliance with the January 2013 memorandum decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Findings of Fact from the July 2011 Board decision are reincorporated herein.

2.  The Veteran's statements regarding continuity of symptomatology since military service are not credible; the Board relies on Drs. L.J.Jr. and L.J.III's private treatment records, particularly those dated in April 2000, June 2008, and September 2008, in so making that finding.

CONCLUSION OF LAW

A thoracolumbar spine disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board herein reincorporates the entirety of the July 2011 Board decision, and its findings, conclusions, and analysis.

In its January 2013 memorandum decision, the Court stated that it could not "discern from the Board decision or the record of proceedings before the Court which of Dr. [L.J.]'s statements the Board relied on in support of" the finding that the Veteran's statements of continuity of symptomatology since discharge from service, particularly prior to June 1988, were not credible.  The Court also stated: "Further, the Board did not address what effect, if any, the nature of these records, specifically their focus on a workplace injury in 1988, has on their probative value regarding [the Veteran]'s condition prior to 1988."

The Board first notes that what the Court refers to as "Dr. L.J.'s records," actually are two sets of records-prior to 2004 and in 2008-from two different doctors, Dr. L.J.Jr. (prior to 2004, when he retired), and then what appears to be his son, Dr. L.J.III, in 2008.  

Regarding Dr. L.J.Jr.'s treatment records in the claims file, the Board notes the relevant record is from April 2000; respecting Dr. L.J.III's records, the relevant documents are in June 2008 and September 2008.  

The April 2000 private treatment record from Dr. L.J.Jr. reads as follows:

. . . . [The Veteran] received a letter from the U.S. Department of Labor and the Employment Standards Administration in Jacksonville.  They wanted a detailed narrative medical report with a complete history.  

This patient injured his back in June 1988 while climbing a latter [sic] according to our records.  This is the date that we have in our files as June 17, 1988.  He was treated conservatively but ultimately had an MRI and lumbar myelogram.  He failed to respond to conservative treatment, and on August 18, 1989, he had a lumbar laminectomy at [L5-S1] on the left with a discectomy.  Since that time, he has continued to be followed in our office.  He has been seen on a regular basis.  He has continued to have lower back and left leg pain.  He did return to work with restrictions.  Today, he tells me that the last time he hurt his back was on fire watch in the latter part of 1992 or 1993.  He had a TNS unit that we prescribed for his back related to the original injury.  He says that the TNS unit shocked him.  According to him, he was trying so hard to get out of the car that he tore the seat and hurt his back.  He said the seat was torn so much that it had to be replaced.  I feel sure that the TVA would have a record of something like this and you could obtain that from them.  

According to our records, we have treated him for the original injury of June 17, 1988 since it occurred and continue to treat him for that original injury. . . .

The letter asked that the physician address what is going on with his back and why it has recurred.  This problem has been present since June 1988.  He says the last time that anything significant happened at TVA was in late 1992 or early 1993.  He said he retired a few months after that.  The best that I understand that is going on with his back is that he has had a ruptured disc and that he has a lumbar laminectomy with residual pain and radicular pain into the left leg.

The June 2008 private treatment record from Dr. L.J.III reads as follows:

. . . . History: The patient is a 73-year-old gentleman.  He was last seen 3 months ago.  Old records are unavailable.  He was injured in 1953.  This is a worker's compensation injury.  He was painting a spillwave and picked up paint.  A wave hit the barge and he twisted his back.  He had surgery on his back in 1989.  He's been unable to work since 1995.  He complains of pain in his low back in the lateral aspect of his buttocks bilaterally. . . .

Finally, Dr. L.J.III's September 2008 record reads as follows:

[The Veteran] follows up.  He continues to complain of pain in his low back going into both buttocks, worse on the left side.  He has had pain since a work injury in 1983 and was treated surgically in 1989.  The pain has been somewhat worse over the past three years after he was involved in a motor vehicle accident. . . . 

Based on the foregoing evidence, the Board finds the Veteran's statements regarding continuity of symptomatology to be not credible.  Specifically, the Board notes that the oldest record-and therefore, the most reliable record with respect to any thoracolumbar spine injury-is the April 2000 record.  That record repeatedly refers to the Veteran's "original" back injury in June 1988; it appears that the Veteran injured himself falling from a ladder and ruptured a disc at that time which, after failing conservative treatment, eventually led to the need for a laminectomy.  There is no mention of any previous thoracolumbar spine complaints, problems, or treatment.  It appears that those records document that the Veteran initially injured his back in a worker's compensation injury in June 1988, and that began his period of continuous care with Dr. L.J.Jr.  Prior to that time, the Veteran does not appear to have treatment with Dr. L.J.Jr., and the precipitating event for his continuous treatment with Dr. L.J.Jr. was the "original injury" in June 1988.  

With respect to the Veteran's reporting of a worker's compensation injury in 1953, the Board notes that such evidence of an injury pre-dates his period of service.  The Veteran is presumed sound, as found in the Board's previous July 2011 decision; thus, any continuity of symptomatology from that event is presumed to be non-existent in this case, as his presumed soundness would interrupt any continuity from that event.  (Such a pre-service injury would additionally require an aggravation, rather than nexus, opinion in this case, which is preempted by the Board's previous concession of soundness at entrance into military service.)

However, the Board finds this statement of a worker's compensation injury in 1953 to be significant in this case, given the timing of that report.  In June 2008, the Veteran was giving a report of onset of his symptoms to his doctor, who specifically noted that old records were unavailable.  At a time when the Veteran was specifically pursuing service connection benefits for his thoracolumbar spine with VA, the Veteran does not mention any in-service injury with respect to his back injury; instead he mentions a pre-service 1953 worker's compensation injury.  He then goes on to report his post-service 1989 back surgery; again, the Board finds the lack of report of any in-service injury to be a significant and telling omission by the Veteran.  It is significant that the Veteran would not report the two important thoracolumbar spine injuries during military service to his treating physician, but instead would report a pre-service worker's compensation injury as the genesis of his back pain, particularly when the Veteran was pursuing a claim with VA for at least 3 years at that point to be service-connected for his claimed back disability.  

Finally, there is the Veteran's statements to Dr. L.J.III in September 2008, that "[h]e has had pain since a work injury in 1983 and was treated surgically in 1989."  This record is the clearest evidence that the Veteran's statements to VA regarding continuity of symptomatology are not credible; his own statements in 2008-when he is appealing his denial of service connection-directly indicate initial onset of back pain was following a post-service work injury.  

Notwithstanding the Veteran's inconsistent statements with regards to his initial injury, one aspect of his claim remains constant throughout his private treatment records: his initial injury of his thoracolumbar spine was related to a worker's compensation claim, most likely after discharge from military service and sometime during the 1980's.  When the Veteran reported to these doctors his medical history with respect to his thoracolumbar spine injury, there is never any mention of his claimed in-service injuries, and the genesis of those injuries are solely related to work-related injuries which culminated in a 1989 spinal surgery, whether such initial injury was in 1988 or 1983 it does not matter too much.

The Board further notes that even while the Veteran was attempting to appeal his denial of service connection with VA, he does not tell his treating physician that his initial thoracolumbar spine injury was in military service.  The Board finds the Veteran's statements to Drs. L.J.Jr. and L.J.III to be particularly probative with respect to details regarding initial injury that led to the Veteran's current claimed thoracolumbar spine disorder; that evidence, however, omits any reference to injuries during military service and solely documents worker's compensation injuries.  Such evidence contradicts the Veteran's statements to VA regarding continuity of symptomatology after injury during service.  

As the Veteran's own statements to his treating physicians contradict his statements of continuity of symptomatology since military service he has made to VA, including statements against his own interest as noted in September 2008, the Board finds the statements made to Drs. L.J.Jr. and L.J.III to be more credible and probative than the statements made to VA with this respect.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Curry v. Brown, 7  Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).

The Board will again conclude this decision by reiterating that service connection must be denied for a thoracolumbar spine disorder, as such is not shown to have been incurred in or otherwise related to military service.  See 38 C.F.R. §§ 3.102, 3.303.  



ORDER

Service connection for a thoracolumbar spine disorder is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


